DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
Response to Amendment
The amendment filed July 28, 2021 has been entered. Claim 1, 3-7, 9-16, 18-23 are pending in the application. Claims 7, 9-16, 18-20 are withdrawn as directed to an unelected invention or species. Upon further consideration, Examiner notes that Claim 4 appears to be directed to non-elected species D directed to broken elongate bodies and is therefore also withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed April 21, 2021.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 3-6, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support for “the plurality of elongate bodies in an area other than the overlapping portion do not include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies, and the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies” in the specification. As stated in Paragraph 0172, the elongate bodies in the non-overlapping portion 34a are also bent or broken. Additionally, there is no description or drawing in the elected embodiment (Figs 1-6) for the structure of the elongate bodies that are not bent, therefore, there is only support for a bent elongate body.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-6, 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “the plurality of elongate bodies in an area other than the overlapping portion do not include the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies, and the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies” in lines 25-29. It is unclear what the plurality of elongate bodies in an area other than the overlapping portion do include since in lines 5-7 of claim 1 seem to indicate that all of the elongate bodies have the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies. For the sake of examination, the limitation will be interpreted as reciting “the plurality of elongate bodies in an area other than the overlapping portion include a bend at a point between the top-side elongate bodies and fixed-side elongate bodies”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-6, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cleek (2014/0271775) in view of Gemborys (US 2016/0038648).
Regarding claim 1, Cleek discloses a balloon catheter (device of Fig 1), the balloon catheter comprising: a balloon (120, Fig 1) having a plurality of elongate bodies (110, Fig 1) on an outer surface of the balloon (Para 0081, lines 1-9), the plurality of elongate bodies being crystals of a water-insoluble drug having independent long axes (Para 0085 and See Fig 19D; Paclitaxel is water-insoluble as described in Para 0008); the plurality of elongate bodies including fixed-side elongate bodies (See annotated Fig. 19D below) that are fixed to an outer surface side of the balloon and top-side elongate bodies (See annotated Fig. 19D below) that are bent or broken from the fixed-side elongate bodies (Oxford dictionary defines bent as “to deviate from a straight line in a specified direction”, therefore, the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length), the top-side elongate bodies being continuous with the fixed-side elongate bodies (See annotated Fig 19D below), the outer surface side of the balloon includes, an outer surface of a coating layer (“particle coating”) formed on the outer surface of the balloon (Para 0083), the outer surface of the balloon (100, Fig 1), and an inside of the coating layer formed on the outer surface of the balloon (Para 0083; Since there is a coating on the balloon then there exists and inside and outer portion of the coating), and wherein the plurality of elongate bodies include first elongate bodies extending from the 
Cleek is silent regarding the balloon having an overlapping portion where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state; Attorney Docket No.Page 3the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; all of the plurality of elongate bodies in the overlapping portion include the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies, the top-side elongate bodies being continuous with or independent of the fixed-side elongate bodies, and d the plurality of elongate bodies in an area other than the overlapping portion include a bend at a point between the top-side elongate bodies  and fixed-side elongate bodies
Gemborys teaches a balloon catheter (20, Fig 1) comprising a balloon (20, Fig 1) having a plurality of elongate bodies (crystals of the drug 26 as described in Para 0008) on an outer surface of the balloon (Para 0070, lines 1-7), the balloon having an overlapping portion (portions 52, 54, 56, 58, 60, Fig 5) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (See Fig 5 and Para 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Cleek to have overlapping portions as taught by Gemborys to facilitate the insertion of the balloon into a vein or artery (Para 0072). The modified 

    PNG
    media_image1.png
    165
    509
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Cleek and Gemborys discloses the top-side elongate bodies are continuous from the fixed-side elongate bodies, with a bent portion arranged between each of the fixed-side elongate bodies and the top-side elongate bodies (See annotated Fig 19D above; the elongate bodies seen in Fig. 19D can be interpreted as bent since they aren’t exactly straight along the entire length between the fixed side and top side).
Regarding claim 5, the modified invention of Cleek and Gemborys discloses the top-side elongate bodies have end portions in contact with the outer surface side of the balloon (Since the top-side elongate bodies are continuously connected to the outer surface side of the balloon at least through the fixed side elongate bodies as described in Para 0081, lines 11-16 of Cleek, they are indirectly 
Regarding claim 6, the modified invention of Cleek and Gemborys discloses the water- insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (Para 0085 -Cleek).
Regarding claim 21, the modified invention of Cleek and Gemborys discloses the coating layer (“particle coating”; Para 0083 -Cleek) formed on the outer surface of the balloon is a drug-containing coating layer (As described in Para 0083 of Cleek, the particle coating comprises crystals that project from it and the crystals are a drug as described in Para 0085; thus the coating is drug-containing), and wherein the balloon of the balloon catheter includes a hollow cylindrical straight portion and tapered portions on both sides of the hollow cylindrical straight portion (See annotated Fig 1 of Cleek below), and the drug-containing coating layer is formed on at least an entirety of the hollow cylindrical straight portion of the balloon (Para 0081, lines 9-11 -Cleek).

    PNG
    media_image2.png
    183
    427
    media_image2.png
    Greyscale

Regarding claim 22, the modified invention of Cleek and Gemborys discloses the plurality of elongate bodies (110, Fig 1 -Cleek) in the overlapping portion (portions 52, 54, 56, 58, 60, Fig 5 -Gemborys) including the fixed-side elongate bodies that are fixed to the outer surface side of the balloon and the top-side elongate bodies that are bent or broken from the fixed-side elongate bodies are not exposed to an exterior in the deflated state of the balloon (Para 0072, lines 21-30 –Gemborys).


Gemborys teaches a balloon catheter (20, Fig 1) comprising a balloon (20, Fig 1) having a plurality of elongate bodies (crystals of the drug 26 as described in Para 0008) on an outer surface of the balloon (Para 0070, lines 1-7), the balloon having an overlapping portion (portions 52, 54, 56, 58, 60, Fig 5) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in a deflated state (See Fig 5 and Para 0072), and wherein the elongate bodies in the overlapping portion are not exposed to an exterior in the deflated state of the balloon (Para 0072, lines 21-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by Cleek to have overlapping portions as taught by Gemborys to facilitate the insertion of the balloon into a vein or artery (Para 0072). The modified invention would meet the limitation of “the plurality of elongate bodies having the fixed-side elongate bodies and the top- side elongate bodies are provided on portions of the outer surface of the balloon that overlap with each other at the overlapping portion; and the plurality of elongate bodies in the overlapping portion being only the fixed- side elongate bodies that are fixed to the outer surface side of the balloon and the top- side elongate bodies that are bent or broken from the fixed-side elongate bodies” since all of the elongate bodies would have the bend as shown in Fig 19D of Cleek.
Response to Arguments
	Applicant’s arguments regarding Gemborys and Yamashita not teaching the amended claim limitations have been fully considered but are moot in view of the current rejection that relies on Cleek to teach the new limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/